El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
En la Corte de Distrito de Ponce se siguen cuatro pleitos sobre filiación y petición de herencia, contra la menor Teresa Santiago y Oppenheimer y contra su legítima madre Isabel Oppenheimer Dalman. Uno de dichos pleitos se interpuso por Alfonso y Epifanio Colón; otro por los menores Bafaei Antonio, Ana Celia y José Teodoro Vázquez, representados por su madre natural Elena Vázquez; otro por el menor Flo-rencio María Colón, representado por .su madre natural Antonia Teresa Colón y Pérez, y otro por el menor Manuel Antonio Vega, representado por su madre natural Rosaura Vega Norat.
En cada uno de dichos cuatro pleitos la parte demandada *378alegó con respecto a la primera cansa de acción, o sea a la de-filiación, qne la demanda era insuficiente, y en cnanto á la segunda cansa de acción, o sea la de petición de herencia, pro-puso transacción. Cada una de las partes demandantes aceptó-la transacción propuesta, pero como en tres de los pleitos los demandantes son menores de edad y es también menor de edad en todos los dichos pleitos una de las demandadas,, fué necesario acudir a la corte de distrito competente en soli-citud de la autorización que ordena la ley. Acudieron en efecto-a la Corte de Distrito de Ponce la menor demandada Teresa Santiago Oppenheimer, representada por su legítima madre Isabel Oppenheimer, y Iqs menores demandantes, y repre-sentados también por sus respectivas madres pidieron que-los autorizara para transigir en la forma que veremos más adelante. El fiscal del distrito se opuso, y la corte, después de oir las pruebas ofrecidas, concedió la autorización solici-tada. Y contra la sentencia de la corte, interpuso el Fiscal del distrito el presente recurso de apelación.
De la solicitud aparece que el 15 de abril de 1913, falleció en Coamo Teodoro Santiago Rivera, bajo testamento ológrafo, protocolizado después debidamente, en el cual instituyó por sus únicas y universales herederas a su hija menor de edad Teresa Santiago Oppenheimer y a su consorte Isabel Oppenheimer Dalmau; que después del 15 de abril de 1913 se pre-sentaron en la Corte de Distrito de Ponce las demandas a que nos hemos referido, contra los herederos del Sr. Santiago; que en todas dichas demandas se alega que los demandantes son hijos naturales reconocidos del dicho Sr. Santiago y que como tales tenían derecho a participar. en su herencia, y que el Sr. Santiago dejó a su fallecimiento un capital líquido de $305,851.59, dél cual deducidos los gananciales correspon-dientes a la viuda, o sean $16,665.21, quedaban como heren-cia partible $289,186.38, y siendo la legítima rigurosa corres-pondiente a la única hija legítima $96,395.46 y siete el número de los hijos naturales que reclaman, correspondía a cada uno de éstos la suma de $13,770.78.
*379En la petición se incluyen las transacciones propnestas. En todas se estipula que la parte demandada consiente en que se dicte sentencia oportunamente en sn contra por la; suma de siete mil dollars para cada uno de los demandantes y se especifican los bienes con los cuales se liará efectiva dicha suma. Las siguientes cláusulas son comunes a las cuatro transacciones propuestas:
“IV. La entrega y adjudicación de tales bienes se efectuará den-tro de los tres meses siguientes a la fecha de la sentencia que se dicte, en cualquier sentido, sobre la primera causa de acción, o sea, acerca de la filiación o reconocimiento de la parte aetora.
“V. Esta oferta de transacción, y su aceptación en su caso, no surtirá efecto alguno, ni será eficaz, por tratarse de bienes y dere-chos de la menor codemandada, hasta que no se obtenga por los interesados la aprobación judicial de la misma, mediante la corres-pondiente petición de autorización judicial, con intervención del Fiscal, y sea firme la resolución concediéndola; ni será eficaz tam-poco si por cualquier motivo no llegare a'surtir efecto cualquiera de las transacciones propuestas, en igual sentido, en los pleitos entabla-dos ante esta misma corte por Rafael Antonio, Ana Celia, y José Teodoro Vázquez, Manuel Antonio Vega y Florencio María Colón, representados los cinco últimos menores por sus respectivas madres que les han reconocido, contra esta parte demandada, sobre las mis-mas materias y con respecto a la misma herencia.
“VI. Respecto de la primera causa de acción sobre filiación, ejer-citada en la demanda enmendada, no se propone transacción alguna, por tratarse ahí del estadb civil de la parte aetora, limitándose esta transacción a las consecuencias económicas que pueden nacer de la filiación reclamada, o sea, a la segunda causa de acción sobre peti-ción de herencia; quedando en feonsecueneia, dicha primera causa de acción sobre filiación, sujeta a lo que por la c'orrespondiente sen-tencia resuelva la Hon. Corte.”
En la solicitud se expresa, además, que las ofertas de transacción fueron aceptadas por los demandantes en los repe-tidos pleitos, se consignan todos los datos que la ley exige y se hacen las siguientes consideraciones:
“6. Que las transacciones propuestas son útiles y necesarias, a$í para la menor demandada como para los menores demandantes; para *380la primera, porque de prosperar las demandas en cuanto a la segunda causa de acción, que se transije, se reduciría su herencia en el im-porte íntegro del tercio de libre disposición o sean $96,395.46 mas o menos, al paso que mediante la transacción propuesta sólo tiene que sacrificar de dicha herencia la suma de $7,000 para cada uno de dichos demandantes o- sean para los 7 la cantidad de $49,000. Para los segundos, porque de no prosperar su demanda por cualquier cir-cunstancia, como deficiencia de evidencia u otra semejante, no perci-birían ni un solo centavo de la herencia de su pretendido padre natural, al par que mediante esta transacción, asegura cada uno la can-tidad de $7,000, aun en el caso de que el resultado del juicio les sea adverso.
“7. Que además dicha transacción es conveniente para todos los menores demandantes y demandada en los referidos pleitos, por evi-tar gastos cuantiosos y dilaciones perjudiciales y por poner término a este pleito en cuanto a la acción de petición de herencia y evitar pleitos ulteriores en cuanto a la administración del caudal heredi-tario, tasación del mismo y división entre los herederos.
“8. Que la suma de $7,000 que se adjudica a cada uno de los de-mandantes en pago de su posible y eventual haber hereditario es razo-nable, teniendo en cuenta la cuantía que podría eorrespenderles en caso de prosperar sus demandas, y la posibilidad de que éstas no prosperen, o de que prosperen después de cuantiosos gastos y de demoras de varios años, por razón de poder llevarse en apelación este caso hasta la Corte Suprema de los Estados Unidos en conside-ración a la cuantía envuelta en cada caso.’5
En sn sentencia apelada, la corte de distrito después de exponer los hechos necesarios, consigna y resuelve lo que sigue:
“POR CUANTO, la corte estima debidamente justificado que las transacciones propuestas y aceptadas en los mencionados casos, son útiles, necesarias y convenientes así para la menor demandada pro-ponente como para los menores demandantes y aceptando, por evi-tarse con ellas cuantiosos gastos y dilaciones perjudiciales y por poner término al pleito en cuanto a la acción de petición de herencia en cada caso, y evitar pleitos ulteriores en cuanto a la administración del caudal hereditario, tasación y división del mismo entre los inte-resados, y por estimar la corte razonable la suma ofrecida a, y acep-tada por, cada demandante, habiendo en consideración todas las cir-cunstancias de cada caso, según la petición presentada y la prueba *381practicada, así como por todos los demás motivos y razones que en la predicba petición se expresan, estimando la corte igualmente que el justiprecio de los bienes que se ofrece adjudicar a los menores deman-dantes en pago de sus posibles haberes hereditarios, es justo y razo-nable.
“Por CUANTO, el Hon. Fiscal del Distrito, en el acto de la vista de esta petición, formuló su oposición por entender que las tran-sacciones propuestas según en la petición se alegan, se refieren al estado civil de los menores interesados y sostuvo que, según el artículo 1715 del Código Civil Revisado, no puede haber transacción en tales casos, cuya oposición y objeción la corte desestima en todas sus partes porque las transacciones propuestas y aceptadas se refieren única-mente a las consecuencias económicas que puedan nacer de la filia-ción reclamada, a que se refiere la segunda causa de acción sobre petición de herencia ejercitada en los pleitos referidos, quedando expresamente la primera causa de acción sobre filiación, que es la única que trata del estado civil de los demandantes, sujeta a lo que la corte por la correspondiente sentencia resuelva, por lo que la corte estima que dichas transacciones son válidas y eficaces una vez impar-tida la aprobación judicial a las mismas'de acuerdo con el artículo 1712, párrafo 2°., del Código Civil Revisado. (Y. 12 Manresa, 114, 118 y 119.)
“Por tanto, la corte declarando con lugar la petición sobre auto-rización judicial para transigir presentada por las peticionarias, concede la autorización judicial para transigir solicitada, por las promo-ventes, por razón de utilidad y necesidad, y, en su consecuencia, aprueba en todas sus partes las mencionadas transacciones propues-tas y aceptadas en los pleitos pendientes (se nombran), y solamente en cuanto a la segunda causa de acción sobre petición de. herencia, y en los términos concebidos en dichas respectivas ofertas de tran-sación y acceptaciones de las mismas, según se exponen en la petición presentada; Disponiéndose que el dinero que obtengan los menores, demandantes como consecuencia de dichas transacciones, quedará a disposición de esta Hon. Corte, entregándose en la secretaría de la. misma, para ser invertido bajo las instrucciones y órdenes del tribunal, con la intervención del Fiscal del distrito, y respecto a los demás bienes serán puestos dichos menores, por medio de sus repre-sentantes legales, en posesión de los mismos, tan pronto sea firme esta resolución, y en los términos y fechas convenidos en las referidas transacciones. ’ ’
*382El articulo 1715 del Código Civil Revisado, dice:
“No se-puede transigir sobre el estado civil de las- personas, ni sobre las cuestiones matrimoniales, ni sobre alimentos futuros.”
Estamos conformes con el Fiscal apelante en que las dos acciones ejercitadas en los cuatro pleitos de referencia están tan íntimamente relacionadas, que difícilmente pueden sepa-rarse-la una de la otra. Esto no obstante, atendidas las cir-cunstancias concurrentes, opinamos que debe confirmarse la sentencia apelada.
En la obra “Texto y Comentarios al Código Civil Espa-ñol,” por la Redacción de la Revista de Derecho Internacio nal, con un resumen crítico de Pedregal, se dice, al exponer ciertas consideraciones generales sobre el contrato de trans-acción, lo que sigue:
“Aunque la transacción -ha sido siempre un medio fácil y expe-dito de dirimir las contiendas suscitadas entre particulares, nuestras antiguas leyes se habían preocupado muy poco de regular este con-trato y de darle la amplitud y desarrollo que su importancia requería; sólo una ley de Partidas se ocupaba de él expresamente, y alguna otra por incidencia. Sin embargo, en la práctica se suplió el silencio de la ley con algunas máximas dictadas por la jurisprudencia de los autores y tribunales, las cuales han sido recogidas por el'código que las ha incluido entre sus preceptos, regulando así una materia que carecía de disposiciones legales.”
“La importancia de la transacción es tan indiscutible como mani-fiesta es su utilidad. No sólo facilita la solución de las diferencias surgidas entre dos o más individuos, sino que les dignifica bajo dos -conceptos: Íes hace, en primer lugar, árbitros de la cuestión litigiosa, •depositando en sus manos todo el poderío del juez y personificando -en ellos la más alta de las funciones sociales, la administración de justicia; y, en segundo lugar, mueve a cada una de las partes a ceder algo de sus derechos, dando un ejemplo de laudable condescendencia. Y sobre todo esto resalta la, utilidad de la transacción, si se la con-sidera como medio de evitar los gastos que consigo lleva todo litigio y las enojosas molestias que son anejas a las cuestiones judiciales.”
Pedregal, Código Civil, p. 789.
*383Refiriéndose Sánchez Román al concepto del indicado con-trato, dice:
“Como fórmula de paz, que busca una decisión en la soberanía de la voluntad de los mismos interesados, puestos de acuerdo para resolver los puntos sobre que disienten en sus respectivas preten-siones, es altamente laudable y de un sentido práctico y conveniente, harto fuera de duda, realizándose por él, en actos concretos, el prin-cipio de la solidaridad humana y las corrientes de fraternidad y cor-dialidad entre los hombres.” 4 Sánchez Román. — Derecho Civil.— 2a. ed., 949.
Y refiriéndose ya directamente a la cuestión envuelta en este litigio, dice Manresa, en sn comentario del artículo 1814 del Código Civil Español, igual al 1715 de nuestro Código Revisado, lo que sigue:
“Pero entiéndase bien que esa prohibición debe interpretarse en sentido restrictivo, y entenderse limitada dan sólo a lo que dejamos indicado. Así es que algunos tratadistas estiman perfectamente válida la transacción sobre las consecuencias económicas o sobre el interés pecuniario que surgen o nacen del estado civil reclamado, como, por ejemplo, sobre los derechos que pudiera tener en la sucesión de su padre el hijo natural cuya declaración de tal demandase en juicio, en cuyo caso los hijos legítimos, que habrían de heredar en concurren-cia con él, conforme a lo dispuesto en el artículo 840, podrían transi-gir válidamente con él acerca de la cantidad que debiera percibir en tal concepto, en sustitución de los derechos legitimarios, que debie-ran eorresponderle por consecuencia de la declaración de dicha filia-ción.
* * # # ■# * . *
“La cuestión no se ha presentado a nuestros tribunales, pero sí ha recibido solución afirmativa por la jurisprudencia extranjera, que de este modo llenó un vacío de la ley.” 12 Manresa, Código Civil Español, 2a. ed., 116.
La autorización que concede el Código para transar, es general y amplísima, y, siendo ello así. la limitación que con-tiene el artículo 1715 débe aplicarse en sentido restrictivo, como sostiene Manresa.
*384Cuando del reconocimiento del hijo natural por parte del padre o de la madre no queda' constancia auténtica y feha-ciente, los herederes del padre o de la madre no pueden suplir la omisión por ellos mismos y es necesario que se acuda por los interesados a los tribunales. ¿Pero qué motivo justificado existe para oponerse a que los herederos ofrezcan entregar y en efecto entreguen a los demandantes determinados bienes materiales si con ello contribuyen a poner pronto término a pleitos que, por su naturaleza, son generalmente enojosos, y tampoco con ello en nada afectan al interés social y consi-guientemente al orden público ?
Nada abiertamente en contrario se ha resuelto por el Tribunal Supremo de España al interpretar el artículo 1814 del Código Civil, y los tribunales extranjeros, según Manresa, han decidido la cuestión en sentido afirmativo, esto es, en el de que es procedente la transacción. Siendo ello así y pare-ciéndonos que la transacción celebrada es realmente bene-ficiosa para ambas partes, opinamos que debe declararse sin lugar el recurso interpuesto y confirmar la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf y Aldrey.
Los Jueces Sres. Presidente Hernández y Asociado Hutchi-son no tomaron parte en la resolución de este caso.